Citation Nr: 0332791	
Decision Date: 11/24/03    Archive Date: 12/01/03	

DOCKET NO.  99-15 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the benefit then sought on appeal.  The 
veteran, who had active service from January 1967 to 
July 1970, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  

A BVA decision dated in February 2001 determined that new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for a back disorder.  The 
Board then addressed the veteran's claim for service 
connection for a back disorder on the merits and denied the 
veteran's claim.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in October 2001, the 
Court vacated the Board's decision that denied service 
connection for a back disorder.  The case was subsequently 
returned to the Board for further appellate review.  


REMAND

A preliminary review of the record discloses that the Joint 
Motion for Remand and to Stay Proceedings (Joint Motion) 
filed and granted by the Court in this case suggests that, 
after reopening the veteran's previously denied claim, the 
veteran should have been afforded a VA examination.  Since 
the record before the Board does not contain an opinion as to 
the etiology of the veteran's current back disorder, the 
Board will return this case to the RO for an examination.  

The Board also observes that following the Court's Order in 
this case, the Board undertook additional evidentiary 
development pursuant to authority provided by 38 C.F.R. 
§ 19.9(a)(2) (2003).  However, an opinion from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 C.F.R. § 19.9(a)(2) is invalid because 
it permitted the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration of that evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d. 1339 
(Fed. Cir. 2003).  The Federal Circuit explained that when 
the Board obtained and considered evidence that was not 
before the RO an appellant has no means to obtain one review 
on appeal to the Secretary as called for by 38 U.S.C.A. 
§ 7104(a) because the Board is the only appellate tribunal 
under the Secretary.  Therefore, it appears that the evidence 
obtained by the Board cannot be considered by the Board as an 
initial matter.  

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, the record on appeal does not reflect that the 
veteran has been notified of the VCAA, and more specifically, 
that he has been informed of the information or evidence 
necessary to substantiate his claim, as well as the evidence 
the VA would seek to provide and which evidence the appellant 
was to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The Court has held that the failure by the 
BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA would 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  

Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.  The Board also 
notes that in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America, Inc. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30 day response contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
This decision will likely have bearing on the notice provided 
to the appellant concerning the VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process and 
to comply with the Court's order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions?  

1.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following the review and examination, 
answer the following questions:  (1) Did 
the veteran enter service with a 
preexisting back disorder?  Please 
explain.  (2) If the veteran did enter 
service with a back disorder that existed 
prior to service, did the preexisting 
back disorder undergo an increase in 
severity or chronic worsening during 
service?  Please explain.  (3) If the 
preexisting back disorder did undergo an 
increase in severity or chronic worsening 
during service, was the increase in 
severity or chronic worsening due to the 
natural progression of the disease?  (4) 
If the veteran did not enter service with 
a preexisting back disorder, is any 
currently diagnosed lumbar spine disorder 
causally or etiologically related to the 
symptomatology shown in service medical 
records or otherwise to the veteran's 
military service?  Please explain.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

2.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claim.  The RO should ensure that 
all VCAA notice and assistance 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
supra, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any other applicable 
legal precedent.  

When the development requested in the first two numbered 
paragraphs has been completed, the case should again be 
reviewed by the RO on the basis of the additional evidence, 
including evidence obtained pursuant to the Board's 
development action.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process, and to comply with the 
Court's order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



